Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to Applicant’s amendment filed November 25, 2020. Claims 2, 14-19, 21, 25, 32-33, 37-38, and 42-48 are pending in the application. Claims 2, 14, 15, 19, 21, 25, 32-33, and 37-38 have been amended. Claims 44-48 are newly added.  Claims 2, 14-19, 21, 25, 32-33, 37-38, and 42-48 will presently be examined to the extent they read on the elected subject matter of record.

Information Disclosure Statement
Receipt of Information Disclosure Statements filed November 25, 2020 and January 12, 2021 is acknowledged. 

Status of the Claims
The rejection of claims 1-2, 5, 7, 9, 13-19, 21, 25, 32-33, 37-38, and 42-43 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (preAIA ), first paragraph, as failing to comply with the written description requirement is withdrawn because Applicant provided evidence that the Deposits were “made and accepted” under the Budapest Treaty and tested for viability.
The rejection of Claims 1-2, 5, 7, 9, 13-19, 21, 25, 32-33, 37-38, and 42-43 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for is withdrawn due to Applicant’s cancellation and amendment of the claims.
The rejection of claims 1, 2, 7, and 32 under 35 U.S.C. 102(a)(2) as being anticipated by DiDonato et al. (US 2016/0302425, DiDonato et al. ‘425) is withdrawn due to Applicant’s cancellation of claims 1, 2, and 7 and amendment of claim 32.
The rejection of claims 2, 14, 15, 16-19, 21, 25, 32-33, 37-38 and 42 under 35 U.S.C. 103 as being obvious over DiDonato et al. (US 2016/0302424, DiDonato et al. ‘424) in view of Ocamb et al. (US 6,133,196) and The Poorniammal Publication (Poorniammal et al., 2009, International Journal of Plant Protection) is withdrawn to the amendment of the claims.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

New Rejections Necessitated by Amendment filed November 25, 2020

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 14, 16, 32, 33, and 37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DiDonato et al. (US 2016/0302424, DiDonato et al. ‘424). DiDonato et al. ‘424 cited by Applicant on the IDS dated 4/7/2020.
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

DiDonato et al. ‘424 disclose in Example 3, seed inoculation of ‘Rex’ Lettuce to identify PPFMs that Enhance Root and Shoot Growth. DiDonato et al. ‘424 disclose 100 mL of PPFM solution (tap water for control) were pipetted onto the top of each seed (page 16, paragraph 90). DiDonato et al. ‘424 disclose that NLS0089 show an increase in wet weight of lettuce seedlings following seed treatment (page 17, paragraph 95, Table 5) (application of Methylobacterium NLS0089 to plant part, seed). 
DiDonato et al. ‘424 disclose in Example 4, foliar application of ‘Rex’ Lettuce to identify PPFMs that enhance root and shoot growth. DiDonato et al. ‘424 disclose 100 mL of PPFMs solution (tap water for control) was poured into a Handheld Sprayer. The Methylobacterium NLS0089 to plant by foliar spray).
Regarding the claim limitation that the Methylobacterium “suppressing a disease caused by a plant pathogenic fungus, growth of a plant pathogenic fungus”, the method taught by DiDonato et al. ‘424 is the same as the method taught in the instant claims, application of NLS0089 (NRRL B-50933) is applied to seeds and applied as a spray to lettuce plants and compared to a control that is water. If the prior art structure is capable of performing the intended use, then it meets the claim. Therefore, the properties possessed by the composition of the instant application, suppressing a disease caused by a plant pathogenic fungus, would be possessed by the prior art. Where the claimed and prior art product(s) are identical or substantially identical, the burden of proof is on applicant to establish that the prior art product(s) do not necessarily or inherently possess the characteristics of the instantly claimed product(s), see In re Best, 195 USPQ 430.
Regarding the claim limitation reduction of incidence and/or severity of disease caused by said plant pathogenic fungus relative to incidence and/or severity of disease in a control plant, the data provided in the examples indicates that NLS0089 show growth increases as compared to control. As such, since the method of application of NLS0089 in the prior art is the same as currently claimed, the prior art structure is capable of performing the intended use, and it meets the claim, wherein the application 
DiDonato et al. ‘424 meet all the limitations of the claims and thereby anticipate the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 14-19, 21, 25, 32-33, 37-38, 42, and 44-48 are rejected under 35 U.S.C. 103 as being obvious over DiDonato et al. (US 2016/0302424, DiDonato et al. ‘424) in view of Ocamb et al. (US 6,133,196), The Poorniammal Publication (Poorniammal et al., 2009, International Journal of Plant Protection) and Feinberg et al. (US 2015/0044327). DiDonato et al. ‘424 cited by Applicant on the IDS dated 4/7/2020. The Poorniammal Publication cited by Applicant on the IDS dates 2/11/2019.

Applicant’s Invention
Applicant claims a method for suppressing a disease caused by a plant pathogenic fungus, where said method comprises applying a composition comprising a Methylobacterium strain selected from (i) NLS0089 (NRRL B-50933), (ii) a derivative of NLS0089 (NRRL B-50933) obtained by selection or by mutagenesis and selection, and (iii) a genetically transformed strain obtained from Methylobacterium NLS0089 (NRRL B-50933) to a plant or a plant part in an amount that provides for reduction of incidence and/or severity of disease caused by said plant pathogenic fungus in said plant, plant part or a plant grown from the plant part relative to incidence and/or severity of disease in a control plant, control plant part, or control plant grown from the control plant part that had not received an application of said composition. Applicant claims the method of claim 14, where said composition further comprises Methylobacterium strain NLS0017 (NRRL B-50931), Methylobacterium strain NLS0020 (NRRL B-50930), or a derivative of NLS0017 or NLS0020 obtained by selection or mutagenesis and selection or a genetically transformed strain obtained from NLS0017 or NLS0020. 
Determination of the scope of the content of the prior art
(MPEP 2141.01)

Regarding claim 14, DiDonato et al. ‘424 teach methods for improving fruit production that comprises applying a composition comprising Methylobacterium to a fruit bearing plant or seed. DiDonato et al. ‘424 teach the applied composition coats or partially coats the plant, a part thereof, or the seed. DiDonato ‘424 teach the Methylobacterium that is used is selected from the group consisting of NLS0089 (NRRL B-50933) and derivatives thereof. DiDonato et al. ‘424 teach in embodiments the 
Regarding claim 15, DiDonato et al. ‘424 teach the composition comprises a Methylobacterium sp. selected from the group consisting of NLS0017 (NRRL B-50931) and NLS0020 (NRRL B-50930) (page 1, paragraph 4). 
Regarding claim 2, DiDonato et al. ‘424 teach the adherent Methylobacterium in the solid composition are at a titer of at least 5X 108 CFU/gm (page 3, paragraph 10).
 Regarding claims 16 and 34, DiDonato et al. ‘424 teach the solid substance with adherent Methylobacterium grown thereon is not a substance that promotes growth of resident microorganisms on a plant or seed. In certain embodiments, the composition is adapted for use in treating a plant or seed (page 4, paragraph 10). DiDonato et al. ‘424 teach treatments or application is applied to a seed, a leaf, a fruit, a stem, a root, or a tuber (page 12, paragraph 62).
Regarding claim 17, DiDonato et al. ‘424 teach the composition comprises Methylobacterium at a titer of about 1x 106 colony-forming units per gram (CFU/gm) of solid to about 1x1014 CFU/gm of solid for a composition comprising a solid substance with adherent Methylobacterium grown thereon or at a titer of about 1x106 CFU/mL to about 1x 1011 CFU/mL for a composition comprising an emulsion having Methylobacterium grown therein (page 2, paragraph 5). 
Regarding claim 19, DiDonato et al. ‘424 teach the compositions are essentially dry product, i.e. having about 5% or less water content (page 11, paragraph 57).

Regarding claim 32, DiDonato et al. ‘424 teach plants and/or plant parts are partially coated. Partially coating of a plant, a plant part, or a seed includes coating at least about 5% go about 99.5% of the surface area of a plant, plant part, or plant seed (pages 11-12, paragraph 60).
Regarding claim 33, DiDonato et al. ‘424 teach the compositions provided herein comprising Methylobacterium are therefore expected to be useful in improving plant yield, insect control in plants, and control of plant pathogenic fungi in a wide variety of plants, including, but not limited to: Brassica sp., alfalfa, sunflower, safflower, soybean, tobacco, potato, peanuts, cotton, sweet potato, cassava, coffee, coconut, pineapple, citrus trees, cocoa, tea, banana, avocado, fig, guava, mango, olive, papaya, cashew, macadamia, almond, sugar beets, sugarcane, oats, barley, tomatoes lettuce, green beans, lima beans, peas, cucurbits such as cucumber, cantaloupe, and musk melon, ornamentals, and conifers (page 13, paragraph 63).
Regarding claim 38, DiDonato et al. ‘424 teach treated plant parts thereof, include, but are not limited to, corn, rice, rye, sorghum, millet, and barley (page 4, paragraph 10).
Regarding claim 42, DiDonato et al. ‘424 teach the compositions can also further comprise a pesticide. A pesticide used in the composition include an insecticide, a fungicide, a nematocide, and a bacteriocide (page 11, paragraph 57).
Methylobacterium as a spray (page 11, paragraph 60).
Regarding claim 45, DiDonato et al. ‘424 teach the plant is a corn, wheat or soybean plant (page 4, paragraph 10).
DiDonato et al. ‘424 teach in Example 3, seed inoculation of ‘Rex” Lettuce to identify PPFMs that Enhance Root and Shoot Growth. DiDonato et al. ‘424 teach 100 mL of PPFM solution (tap water for control) were pipetted onto the top of each seed (page 16, paragraph 90). DiDonato et al. ‘424 teach that NLS0089 show an increase in wet weight of lettuce seedlings following seed treatment (page 17, paragraph 95, Table 5). DiDonato et al. ‘424 teach there was more increased growth in the experimental group as compared to the control group. 


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
DiDonato et al. ‘424 do not specifically teach the Methylobacterium is used to suppress a disease caused by a plant pathogenic fungus, the plant pathogenic fungus is Fusarium sp., a Rhizoctonia sp., or Pythium sp., the foliar disease is caused by Septoria sp., or a Cerocospora sp., or Sclerotinia sp., the composition further comprises Methylobacterium strain NLS0017 (NRRL B-50931) or Methylobacterium strain NLS0020 (NRRL B-50930), wherein the mycotoxin level in said plant or plant part are reduced by at least 50%, at least 75%, at least 85%, or at least 95% relative to a plant part obtained from the control plant, plant part, or plant obtained therefrom.  It is for this reason Ocamb et al., the Poorniammal Publication, and Feinberg et al. are added as secondary references.
Fusarium spp. infection in conifer seedlings grown from conifer seeds comprising contacting said conifer seeds with a culture of a bacterial control agent inhibitory to the growth of Fusarium spp., wherein said culture of a bacterial control agent is selected from Methylobacterium (col. 13, lines 25-42).
Regarding claims 47 and 48, the Poorniammal Publication teaches four Methylobacterial isolates were tested for biocontrol potential against fungal pathogens. The isolates significantly reduced the linear mycelial growth of Fusarium udum, Pythium aphanidermatum and Sclerotium rolfsii. The growth of Methylobacterium in fungicides amended medium revealed that all are compatible with Blue copper in 0.1% and 0.2% Mancozeb (page 59, Abstract, page 60, Results and Discussion).
Regarding claim 46, Feinberg et al. teach a biomass comprising Methylobacterium (page 35, claims 1, 3, 4). Feinberg et al. teach examples of fungi include Cerospora and Fusarium (page 5, paragraph 47).

Finding a Prima Facie Obviousness Rationale and Motivation
(MPEP 2142-2143)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teachings of DiDonato et al. ‘424, Ocamb et al., the Poorniammal Publication, and Feinberg et al. and use the Methylobacterium strain NLS0089 (NRRL B-50933) to suppress a disease caused by a plant pathogenic fungus. DiDonato et al. ‘424 teach compositions comprising fermentation products of Methylobacterium, specifically NLS0089 (NRRL B-50933), and derivatives thereof that are depleted of substances that promote growth of resident bacteria on the plant or Methylobacterium are useful in improving plant yield, insect control in plants, and control of plant pathogenic fungi in a wide variety of plants. DiDonato et al. ‘424 teach the method comprises: (a) applying a composition comprising Methylobacterium to a fruit bearing plant or seed, wherein the composition comprises a Methylobacterium sp. selected from the group consisting of NLS0089 (NRRL B-50933), and derivatives thereof and an agriculturally acceptable adjuvant, excipient, or combination thereof. One of ordinary skill in the art before the effective filing date of the invention would have been motivated to use Methylobacterium strain NLS0089 (NRRL B-50933) to suppress a disease caused by a plant pathogenic fungus because DiDonato et al. ‘424 specifically teach that the Methylobacterium control plant pathogenic fungi. DiDonato et al. ‘424 further provide examples wherein Methylobacterium strain NLS0089 is applied to lettuce seeds and foliar leaves of lettuce. The data shows that there is increased growth of the lettuce seeds as compared to control. The method taught by DiDonato et al. ‘424 is the same as the method taught in the instant claims. As such, following the prior art teaching that if the same Methylobacterium strain, NLS0089, is taught in the prior art and applied to a plant, the skilled artisan would expect to obtain a result that necessarily flows with the intended purpose and properties, i.e., suppression of disease and reduction of incidence and/or severity of disease, without evidence to the contrary. 
In addition, the prior art teaches that other Methylobacterium strains are known to control plant pathogenic fungus, as taught in the prior art. Ocamb et al. teach Methylobacterium controls incidence of Fusarium spp. infection in conifer seedlings. Methylobacterial isolates significantly reduced the linear mycelial growth of Fusarium udum, Pythium aphanidermatum and Sclerotium rolfsii. Feinberg et al. teach examples of fungi controlled by Methylobacterium species include Cerospora and Fusarium. As such, it would have been obvious to one of ordinary skill in the art that if other strains of Methylobacterium are known to inhibit the growth of plant pathogenic fungus, that other species discovered, such as NLS0089 (NRRL B-50933), would also effectively inhibit or suppress the growth of a plant pathogenic fungus, specifically, Fusarium sp., Pythium sp., and Sclerotinia sp. and Cerocospora, that are currently claimed, without evidence to the contrary.
Regarding the claim limitation of reduction of incidence and/or severity of disease caused by said plant pathogenic fungus relative to incidence and/or severity of disease in a control plant, the data provided in the examples indicates that NLS0089 show growth increases as compared to control. As such, since the method of application of NLS0089 in the prior art is the same as the method currently claimed, it would have been obvious to one of ordinary skill in the art that the skilled artisan would expect to obtain a result that necessarily flows with the intended purpose and properties, i.e. reduction of incidence and/or severity of disease relative to incidence and/or severity of disease in a control plant. 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teachings of DiDonato et al. ‘424, Ocamb et al., the Poorniammal Publication and Feinberg et al. and add Methylobacterium strain NLS0017 (NRRL B-50931) or Methylobacterium strain NLS0020 (NRRL B-50930) to the Methylobacterium titer of at least about 1x106 colony-forming units per mL in a composition comprising an emulsion wherein a mono-culture or co-culture of a Methylobacterium sp. is provided. Since DiDonato et al. ‘424 teach that co-cultures of the Methylobacterium sp., which is defined as at least two strains of Methylobacterium or at least two species of Methylobacterium, provide improved plant yield, one of ordinary skill in the art would have been motivated to use any of the two strains claimed in combination, including NLS0089 (NRRL B-50933) combined with NLS0017 (NRRL B-50931) or NLS0020 (NRRL B-50930), with a reasonable expectation of success to suppress a disease caused by a plant pathogenic fungus.
In reference to the claim limitations wherein the inhibition of infection by the phytopathogenic fungus is obtained therefrom relative to infection of a control plant or the mycotoxin levels in said plant or plant parts are reduced by at least at least 50%, at least 75%, at least 85%, or at least 95% relative to a plant part obtained from the control plant, plant part, or plant obtained therefrom, it would have been obvious to one of ordinary skill in the art that a treated plant or plant part with Methylobacterium strain Methylobacterium strain NLS0089 (NRRL B-50933) would provide better control of the plant pathogenic fungus than one that is not treated. This is evidenced by the teachings of the prior art, wherein other Methylobacterium species provide effective control of fungal species and the examples wherein the control lettuce group provides less growth than the experimental group. As such, one of ordinary skill in the art would have a 
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable DiDonato et al. (US 2016/0302424, DiDonato et al. ‘424) in view of Ocamb et al. (US 6,133,196), The Poorniammal Publication (Poorniammal et al., 2009, International Journal of Plant Protection) and Feinberg et al. (US 2015/0044327) as applied to claims 2, 14-19, 21, 25, 32-33, 37-38, 42, and 44-48 above, and further in view of Goodwin (US 2011/0053771). DiDonato et al. ‘424 cited by Applicant on the IDS dated 4/7/2020. The Poorniammal Publication cited by Applicant on the IDS dates 2/11/2019.
Applicant’s Invention
Applicant claims a method for suppressing a disease caused by a plant pathogenic fungus, where said method comprises applying a composition comprising a: Methylobacterium strain selected from (i) NLS0089 (NRRL B-50933), (ii) a derivative of NLS0089 (NRRL B-50933) obtained by selection or by mutagenesis and selection, and (iii) a genetically transformed strain obtained from Methylobacterium NLS0089 (NRRL B-50933) to a plant or a plant part in an amount that provides for reduction of incidence and/or severity of disease caused by said plant pathogenic fungus in said plant, plant part or a plant grown from the plant part relative to incidence and/or severity of disease in a control plant, control plant part, or control plant grown from the control plant part Methylobacterium strain NLS0017 (NRRL B-50931), Methylobacterium strain NLS0020 (NRRL B-50930), or a derivative of NLS0017 or NLS0020 obtained by selection or mutagenesis and selection or a genetically transformed strain obtained from NLS0017 or NLS0020. Applicant claims the composition used in the method further comprises a pesticide selected from the group consisting of metalaxyl, ipconazole and imidacloprid.
Determination of the scope of the content of the prior art
(MPEP 2141.01)
The teachings of DiDonato et al. ‘424, Ocamb et al., The Poorniammal Publication, and Feinberg et al. with respect to the 35 U.S.C. 103(a) rejection is hereby incorporated and are therefore applied in the instant rejection as discussed above. 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
DiDonato et al. ‘424, Ocamb et al., The Poorniammal Publication, and Feinberg et al. do not specifically disclose the composition further comprises a pesticide selected from the group consisting of metalaxyl, ipconazole and imidacloprid.  It is for this reason Goodwin is added as a secondary reference.  
Goodwin teaches imidacloprid and other neonicotinoids are effective for systemic, early-season insect control; metalaxyl, for systemic control of Pythium and Phytophthora: combinations of pesticides such as tebuconazole and metalaxyl; and tebuconazole, imidacloprid and metalaxyl; to provide effective protection against Striga (page 8, paragraph 95).


Finding a Prima Facie Obviousness Rationale and Motivation
(MPEP 2142-2143)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teachings of DiDonato et al. ‘424, Ocamb et al., The Poorniammal Publication, Feinberg et al., and Goodwin and use the claimed pesticides in the composition. DiDonato et al. ‘424 teach methods comprising contacting plant or plant part with compositions comprising fermentation products of Methylobacterium, specifically NLS0089 (NRRL B-50933), and derivatives thereof that are depleted of substances that promote growth of resident bacteria on the plant or seed and an agriculturally acceptable adjuvant and/or excipient. DiDonato et al. ‘424 specifically teach the compositions comprising Methylobacterium are useful in improving plant yield, insect control in plants, and control of plant pathogenic fungi in a wide variety of plants. Ocamb et al. teach Methylobacterium controls incidence of Fusarium spp. infection in conifer seedlings. The Poorniammal Publication teaches four Methylobacterial isolates significantly reduced the linear mycelial growth of Fusarium udum, Pythium aphanidermatum and Sclerotium rolfsii. One of ordinary skill in the art before the effective filing date of the invention would have been motivated to add a pesticide to the composition because DiDonato et al. ‘424 specifically teaches pesticides, including fungicides, are added to the fermentation products. One of ordinary skill in the art would have been motivated to add the claimed pesticides to the composition to broaden the control of fungi or suppression of the fungi. As evidenced by Goodwin, metalaxyl provides systemic control of Pythium and combination of imidacloprid control other fungal species. Therefore, one of ordinary skill in the would have been motivated to use pesticides, including the ones taught by Goodwin with a Pythium. 
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.
Response to Arguments
Applicant's arguments filed November 25, 2020 have been fully considered but they are not persuasive. Applicant argues that it is not predictable that all Methylobacterium strains will provide the same control. Applicant indicates that one clear indication is found in the instant specification in Example 6 and in Tables 8 and 9. In response to Applicant’s argument, DiDonato et al. ‘424 teach method of contacting plants and plant parts with compositions comprising fermentation products of Methylobacterium, specifically NLS0089 (NRRL B-50933), and derivatives thereof that are depleted of substances that promote growth of resident bacteria on the plant or seed and an agriculturally acceptable adjuvant and/or excipient. DiDonato et al. ‘424 specifically teach the compositions comprising Methylobacterium are useful in improving plant yield, insect control in plants, and control of plant pathogenic fungi in a wide variety of plants. Based on this teaching, one of ordinary skill in the art would expect that Methylobacterium, specifically NLS0089, will control or suppress disease caused by a plant pathogenic fungus. In addition, DiDonato et al. ‘424 further provide examples wherein Methylobacterium strain NLS0089 is applied to lettuce seeds and foliar leaves of lettuce. The data shows that there is increased growth of the lettuce seeds as compared to control. The method taught by DiDonato et al. ‘424 is the same as the Methylobacterium strain, NLS0089, is taught in the prior art and applied to a plant, the skilled artisan would expect to obtain a result that necessarily flows with the intended purpose and properties, i.e., suppression of disease and reduction of incidence and/or severity of disease, without evidence to the contrary. 
Regarding the data referenced in the original specification, the data in Table 8 indicates that NLS0089 and NLS0017 provide higher disease suppression of Rhizoctonia solani than other Methylobacterium strains. Table 9 also teach that NLS0089 and NLS0017 decreases the number of damped-off seedlings. Example 6 indicates that suppression of white mold (Sclerotinia sclerotiorum) in soybean by NLS0089. In example 6, 2 mL of frozen PPFM stock solutions at a concentration of approximately 1x108 CFU/mL were applied to seeds. Example 6 indicates that only NLS0089 significantly reduced both indicators of white mold severity relative to the control group. While this data does indicate the NLS0089 reduces the severity of Rhizoctonia solani and white mold (Sclerotinia sclerotiorum), it cannot be determined if NLS0089 will suppress a disease caused by any plant pathogenic fungi, as claimed in independent claim 14. Also, it cannot be determined if the application of any amount of Methylobacterium NLS0089 will provide the same results. Evidence of nonobviousness must be commensurate in scope with that of the claimed subject matter. Applicant has not established nonobvious evidence that is commensurate in scope with that of the claimed subject matter.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 14-17, 21, and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6, 10, 11, 12, 15, 16, and 19 of 10,448,645 (‘645) in view of DiDonato et al. (US 2016/0302424, DiDonato et al. ‘424). Although the conflicting claims are not identical, they are not patentably distinct from each other because each is directed to a method of applying Methylobacterium NLS0089 to a plant. U.S. Patent No. ‘645 teach a method for reducing Pratylenchus sp. damage to a plant that comprises (a) planting a seed that has been treated with NLS0089 and (b) growing the plant from the treated seed in soil. U.S. Patent No. ‘645 teach the Methylobacterium is present on the treated seed in an amount of at least 1x103 colony forming units of the Methylobacterium. U.S. Patent No. ‘645 teach the seed is selected from the group consisting of Brassica sp., corn, wheat, rye, rice alpha, and sorghum. U.S. Patent No. ‘645 teach the composition further comprises a pesticide. U.S. Patent No. ‘645 teach the composition further comprises a Methylobacterium selected from NLS0064. U.S. Patent No. ‘645 differs from the instant invention in that the instant invention is directed to a method of suppressing a disease caused by a plant pathogenic fungi. It is for this reason DiDonato et al. is added as a secondary reference. DiDonato et al. ‘424 teach methods comprising application to plants or plant part compositions comprising fermentation products of Methylobacterium, specifically NLS0089 (NRRL B-50933), and derivatives thereof that are depleted of substances that promote growth of resident bacteria on the plant or seed and an agriculturally acceptable adjuvant and/or excipient. DiDonato et al. ‘424 specifically teach the compositions comprising Methylobacterium are useful in improving plant yield, insect control in plants, and control of plant pathogenic fungi in a wide variety of plants. The method steps of the instant application are the same as the steps of U.S. Patent No. ‘645, application of Methylobacterium strain NLS0089 to a plant or Methylobacterium strain NLS0089 is applied to a plant that it would also suppress a disease caused by a plant pathogenic fungus. This is further evidenced by DiDonato et al. ‘424 which teach that the Methylobacterium provides insect control in plants, as recited by U.S. Patent No. ‘645, and control of plant pathogenic fungi, as evidenced by DiDonato et al. ‘424. For these reasons, one of ordinary skill in the art would conclude that the invention defined in the instant claims would have been an obvious variation of the invention defined in the claims of U. S. Patent No. ‘424.

Claims 14, 15, 18, 25, 38, 42, 43, and 45-48 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-5, 9, 12, 14-16, and 20-21 of copending Application No. 16/467, 384 (‘384).  Although the conflicting claims are not identical, they are not patentably distinct from each other because each application is directed to a method of controlling or suppressing a plant pathogenic fungus that comprises applying a composition comprising a Methylobacterium to a plant, a plant part, to soil where a plant is grown. Each application recites the composition provides for at least 50% to at least 95% inhibition of a plant pathogenic fungal infection. Each application recites the plant is selected from the group consisting of rice, wheat, corn…and rye plant or plant part. Each recite the Methylobacterium is NLS0089. Each recites the composition further comprises a fungicide. Copending Application No. ‘384 differs from the instant application in that the composition of Copending Application No. ‘384 comprises Methylobacterium NLS0109 (NRRL B-67340). However, it would have been obvious to Methylobacterium species for the control of plant pathogenic fungus, as the addition of other fungicides to increase the efficacy of fungicidal composition is known in the agricultural art. For these reasons, one of ordinary skill in the art would conclude that the invention defined in the instant claims would have been an obvious variation of the invention defined in the claims of copending application ‘384. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDRIAE M HOLT/Examiner, Art Unit 1616                                                                                                                                                                                                        
/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616